Citation Nr: 0008112	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  96-23 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a right arm 
disorder.

4.  Entitlement to service connection for ulnar neuropathy 
and carpal tunnel syndrome, right wrist.

5.  Entitlement to service connection for post-traumatic 
stress disorder.

6.  Entitlement to an increased rating for varicose veins, 
left lower extremity, currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1974.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Nashville, 
Tennessee (hereinafter RO).


REMAND

With regard to the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder, the Board 
notes that the veteran was scheduled for a personal hearing 
before the RO in October 1999.  The veteran's representative 
requested that the scheduled hearing be canceled, in order to 
compile additional evidence in support of this claim.  It was 
further noted that the veteran would reschedule the hearing 
at a "later date."  However, it does not appear that the 
veteran has been afforded this opportunity.

It is additionally noted that in regard to the veteran's 
claim of entitlement to an increased rating for varicose 
veins of the left lower extremity, he requested a personal 
hearing before the Board to be conducted at the RO on his 
substantive appeal received in April 1996.  Although a 
personal hearing before a hearing officer at the RO was 
conducted in August 1996, it does not appear that the veteran 
has been afforded a hearing before a Board member as 
requested.  

Moreover, additional evidence was submitted subsequent to the 
issuance of the supplemental statement of the case dated in 
April 1997, as to the issues of entitlement to service 
connection for a thoracic spine disorder, to include as due 
to exposure to Agent Orange, a right shoulder disorder, a 
right arm disorder, and ulnar neuropathy and carpal tunnel 
syndrome, right wrist.  As the VA medical records and private 
medical records received subsequent to the supplemental 
statement of the case are pertinent to these claims on 
appeal, a supplemental statement of the case should be 
provided to the veteran and his representative.  38 C.F.R. 
§ 19.31 (1999).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran to 
determine if he still desires a personal 
hearing before the RO as to the issue of 
entitlement to service connection for 
post-traumatic stress disorder.  If so, 
the RO should schedule the hearing in 
accordance with the place of each case on 
the Board's docket, relative to other 
cases for which hearings are scheduled to 
be held within that area.  See 38 C.F.R. 
§ 19.75 (2000).

2.  The RO should contact the veteran to 
determine if he still desires a personal 
hearing before the Board to be conducted 
at the RO as to the issue of entitlement 
to an increased rating for varicose veins 
of the left lower extremity.  If so, the 
RO should schedule the Travel 

Board hearing in accordance with the 
place of each case on the Board's docket, 
relative to other cases for which 
hearings are scheduled to be held within 
that area.  See 38 C.F.R. § 20.704 
(2000).

3.  Thereafter, the RO should conduct any 
other development deemed necessary and 
readjudicate the issues on appeal.  If 
any issue on appeal remains denied, a 
supplemental statement of the case as to 
these issues should be provided to the 
veteran and his representative.  The 
supplemental statement of the case as to 
these issues should include all revised 
rating criteria and a discussion of the 
evidence considered, and should address 
whether the veteran's claim for an 
increased rating should be submitted to 
the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  No action is required by the 
veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (hereinafter Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

